In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00427-CV

CITY OF ARLINGTON, Appellant                 §    On Appeal from the 236th District Court

                                             §    of Tarrant County (236-292659-17)
V.
                                             §    June 20, 2019
BETTY WARNER, Appellee                       §    Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order denying

Appellant City of Arlington’s no-evidence summary-judgment motion is affirmed.

      It is further ordered that Appellant City of Arlington shall pay all of the costs

of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Elizabeth Kerr________________
                                           Justice Elizabeth Kerr